RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102/§103 rejections of claims 1-6 made of record in the office action mailed on 05/27/2021 over Kang et al. alone have been withdrawn due to Applicant’s amendment in the response filed 08/31/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Kang et al. (Base effects on Fabrication of Silver Nanoparticles Embedded Silica Nanocomposite for Surface-Enhanced Scattering (SERS), Journal of Nanoscience and Nanotechnology, Vol. 11, 579-583, 2011). (cited in IDS filed on 03/20/2020) in view of Macpherson et al. (U.S. Pat. No. 5,853,464).
Regarding claim 1, Kang et al. teaches a base particle material in the form of silica which has a layer of silver nanoparticles thereon (i.e. a metal layer encompassing the base particles) which include gaps between the nanoparticles on the surface as they are spaced apart from one 
With respect to the limitation “a metal layer enclosing the base particle”, the Examiner is interpreting the limitation “enclosing” as referring to the fact that the metal layer is present on the surface of the base particle such that it surrounds the base particle without necessarily sealing off the surface of the base particle. According to this interpretation, the silver nanoparticles would effectively enclose the silica base particles due to being present on all sides thereof as shown in Fig. 1-4 of Kang et al. This is consistent with the description of the specification of the present application in par. [0057] which teaches that the metal layer may be provided in the form of particles and Fig. 4 which appears to show an underlying particle surface. 
With respect to the limitations “the surface of het metal layer has a plurality of convex portions, wherein the gaps are located between the gaps of the convex portions of the metal layer, and wherein the gaps have sidewall surfaces and a bottom surface”, these features are present in the structure described in Kang et al. wherein the convex portions would refer to the surfaces of the silver nanoparticles curving away or towards the surface of the base particle. The gaps between each successive silver particles, present near the surface of the base particles have sidewalls which are essentially the surfaces of the silver nanoparticles curving away or towards the surface of the base particle.

Kang et al. does not specifically teach that the Raman label is present in the gaps formed by the silver nanoparticles.
According to the specification of the present application, if the marker material is provided after forming of the metal layer (i.e. the metal nanoparticle), the marker may not be provided within the plurality of gaps. (par. [0068] of the specification). As is the case in Kang et al., the marker material is attached to the surface of the nanoparticles after synthesis of the silver coated silica composite particles. (Fig. 1). The specification indicates that where the marker is provided in solution with the metal salt such that the metal layer and marker is formed through a single process would result in the marker being present in the gaps as presently claimed. (par. [0069]).
Macpherson et al. teaches an ink composition where a plurality of metallic particles have a Raman active compound attached thereto. (Abstract). The metal nanoparticles are present as colloids of silver, gold and copper and have diameters of 5 to 70 nm. (col. 2, lines 37-50). Furthermore, the colloids are synthesized by reduction of a metal precursor (the same synthesis process disclosed in Kang et al.) (col. 2, lines 42-50) and the Raman active compound may be attached to the colloids by incorporating in solution either before, during or after the soluble metal precursor has been reduced to form the particles. (col. 3, lines 1-4). The process of marking the metal nanoparticles of Macpherson et al. prior to reduction would therefore result in a Raman marker material to be present between gaps of particles when used in the silica composite particle disclosed in Kang et al.
It would have been obvious to one of ordinary skill in the art to incorporate the Raman label material with the metal salt solution, prior to reduction thereof, as disclosed in Macpherson et al.
One of ordinary skill in the art would have found it obvious to place the Raman marker material in solution with the unreduced salt in order to synthesize the final Raman labelled silver 

With respect to the limitation “wherein the marker is provided on the bottom surface of the gaps”, Macpherson et al. teaches a process of incorporating the Raman marker material either before, during or after the soluble metal precursor has been reduced to form the particles. (col. 3, lines 1-4). The process of marking the metal nanoparticles of Macpherson et al. prior to reduction would therefore result in a Raman marker material to be present between gaps of particles as this is the same process disclosed in the specification of the present invention in par. [0069].

Regarding claim 2, concave and convex regions exists on the surface due to the nanoparticle patterned surface of the silica particles in Kang et al. and the Raman label material would at least partially be present in a portion of a gap between the convex portions as claimed. (see Fig. 1-2).
Regarding claim 3, the particles are functionalized with a Raman label (see Fig. 1). 
Regarding claims 4-5, the base particles are made of silica and the nanoparticles are made of silver. (Abstract).
Regarding claim 6, the gaps would narrow as the gaps are close to the surface of the particle due to the spherical nature of the silver nanoparticles patterned on the surface of the silica base particle. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08/31/2021 regarding the rejections over Kang et al. in view of Macpherson et al. made of record in the office action mailed on 05/27/2021 have been carefully considered but are deemed unpersuasive.
Applicant argues that the new limitation “a metal layer enclosing the base particle” is not disclosed in the rejection of claims in view of the teachings of Kang et al. and Macpherson et al. The Examiner disagrees.
As discussed above, the limitation “enclosing” is being broadly interpreted consistent with the disclosure of the specification to include a structure of metal particles present around the surface of a base particle. Applicant appears to be arguing in the response filed 08/31/2021 that the limitation refers to a structure wherein the surface of the base particle is completely sealed off from the exterior due to the metallic layer. However, the Examiner cannot find support in the specification for such a structure. The specification does not appear to specifically limit the term “encloses” to an embodiment as Applicant is arguing but on the contrary according to the disclosure at par. [0055] of a structure wherein metallic particles decorate the surface of the base particle which is the same structure present in Kang et al. Furthermore, while Kang et al. described the silver nanoparticles surface coverage as low, the particles nonetheless cover the all facets of the surface of the silica spheres to such an extent as to meet the limitation “enclosing” as being presently interpreted.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/21/2021